The right of trial by jury shall remain inviolate and cannot be waived by a defendant by his plea of guilty. See Art. I, §§ 21, 22, state constitution. The legislature cannot impair that constitutional guaranty so long as courts are mindful of their oath to support the constitution.
Patently, the judgment was void in the so-called first trial of appellant; otherwise, appellant's collateral attack upon that judgment would not have been sustained in his petition for writ of habeas corpus. The entire proceeding was null and of no effect; therefore, defendant never had a trial by court and jury guaranteed to him by our constitution. It follows that appellant should be again permitted to plead to the charge against him and then be accorded a constitutional trial — one by court and jury. We grant not less than a new trial to an appellant for prejudicial error.
That he is guilty of a heinous crime may be conceded; however, that cannot justify "lynch" law even by a court. Justice should be vindicated, not outraged. *Page 283